Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormS-8 of our report dated March13, 2007(which report expresses an unqualified opinion and includes explanatory paragraphs referring to Notes 1 and 2 to the consolidated financial statements that (i) substantially all revenues are derived from code-share agreements with US Airways, Inc., Delta Air Lines, Inc., AMR Corp., the parent of American Airlines, Inc. and United Air Lines, Inc. and (ii) on January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004),Share-Based Payment, using the modified prospective transition method), relating to the consolidated financial statements of Republic Airways Holdings Inc. and management’s report on the effectiveness of internal control over financial reporting, appearing in the Annual Report on Form 10-Kof Republic Airways HoldingsInc. for the year ended December 31, 2006. /s/ Deloitte& Touche LLP Indianapolis, Indiana September7, 2007
